Exhibit 10.1

 

 

THE PROVIDENCE SERVICE CORPORATION

 

NON-QUALIFIED STOCK OPTION – MATCHING

 

To:

[   ]

 

 

Date of Grant:

[   ]

          

 

You are hereby granted an option, effective as of the date hereof, to purchase
up to [   ] shares of common stock, $.001 (“Common Stock”), of The Providence
Service Corporation, a Delaware corporation (the “Company”), at the price of
$[   ] per share, the closing price of the Common Stock on the Nasdaq Global
Select Market on the Date of Grant, pursuant to the terms and conditions set
forth below, and pursuant to the Company’s 2006 Long-Term Incentive Plan, as
amended (the “Plan”), which shall control in the event of any inconsistency or
conflict with the terms of this grant.

 

This option shall terminate and is not exercisable after ten (10) years from the
Date of Grant (the “Scheduled Termination Date”), except if terminated earlier
as hereafter provided.

 

Your option granted hereunder shall be fully vested and may be exercised on and
after the third anniversary of the date of grant, but not before that date;
provided that this option shall become fully vested upon a Change in Control (as
defined in the Plan) occurring prior to the third anniversary date.

 

Notwithstanding the foregoing, these options shall be forfeited on the basis of
one option to purchase one share of Common Stock for each share of Common Stock
that you sell (or otherwise dispose of) out of the shares of Common Stock you
elected to receive on [   ] in lieu of your [   ] cash bonus payment before the
third anniversary of the date of grant (other than any sale or disposition in a
transaction that constitutes a Change in Control).

 

You may exercise your option granted hereunder by giving written notice to the
Secretary of the Company on forms supplied by the Company at its then principal
executive office, accompanied by payment of the option price for the total
number of shares you specify that you wish to purchase. The payment may be in
any of the following forms: (a) cash, which may be evidenced by a check and
includes cash received from a stock brokerage firm in a so-called “cashless
exercise”; (b) (unless prohibited by the Administrator) certificates
representing shares of Common Stock of the Company, which will be valued by the
Secretary of the Company at the fair market value per share of the Company’s
Common Stock (as determined in accordance with the Plan) on the date of delivery
of such certificates to the Company, accompanied by an assignment of the stock
to the Company; or (c) (unless prohibited by the Administrator) any combination
of cash and Common Stock of the Company valued as provided in clause (b). Any
transfer of stock in payment of the option price for the options granted
hereunder shall be in a form and substance satisfactory to the Secretary of the
Company, including guarantees of signature(s) and payment of all transfer taxes
if the Secretary deems such guarantees necessary or desirable.

 

Your option granted hereunder will, to the extent not previously exercised by
you, terminate three (3) months after the date on which your Employment (as
defined in the Plan) by the Company or a Company subsidiary corporation is
terminated (whether such termination be voluntary or involuntary) other than by
reason of Disability (as defined in the Plan) or death.

 

If you die while employed by the Company or a Company subsidiary corporation,
your executor or administrator, as the case may be, may, at any time within
three (3) years after the date of your death (but in no event later than the
Scheduled Termination Date), exercise the option as to any shares which you had
a right to purchase and did not purchase during your lifetime. If your
Employment with the Company or a Company parent or subsidiary corporation is
terminated by reason of your Disability, you or your legal guardian or custodian
may at any time within one (1) year after the date of such termination (but in
no event later than the Scheduled Termination Date), exercise the option as to
any shares which you had a right to purchase and did not purchase prior to such
termination. Your executor, administrator, guardian or custodian must present
proof of his authority satisfactory to the Company prior to being allowed to
exercise this option.

 

 

 
 

--------------------------------------------------------------------------------

 

 

After the date your Employment is terminated, as aforesaid, you may exercise
this option only for the number of shares then available for purchase under this
option on the date your Employment terminated. If you are employed by a Company
subsidiary corporation, your Employment shall be deemed to have terminated on
the date your employer ceases to be a Company subsidiary corporation, unless you
are on that date transferred to the Company or another Company subsidiary
corporation. Your Employment shall not be deemed to have terminated if you are
transferred from the Company to a Company subsidiary corporation, or vice versa,
or from one Company subsidiary corporation to another Company subsidiary
corporation.

 

In the event of any change in the outstanding shares of the Common Stock of the
Company by reason of a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, transfer of assets, reorganization,
conversion or what the Administrator deems in its sole discretion to be similar
circumstances, the number and kind of shares subject to this option and the
option price of such shares shall be appropriately adjusted in a manner to be
determined in the sole discretion of the Administrator, whose decision shall be
final, binding and conclusive in the absence of clear and convincing evidence of
bad faith.

 

In the event of a liquidation or proposed liquidation of the Company, including
(but not limited to) a transfer of assets followed by a liquidation of the
Company, or in the event of a Change in Control that is anticipated to be
effected pursuant to a definitive agreement with a third party for sale of the
Company to the third party, the Administrator shall have the right to require
you to exercise this option upon thirty (30) days prior written notice to you.
If at the time such written notice is given this option is not otherwise
exercisable, the written notice will set forth your right to exercise this
option even though it is not otherwise exercisable conditioned on the Change in
Control actually occurring. In the event this option is not exercised by you
within the thirty (30) day period set forth in such written notice, this option
shall terminate on the last day of such thirty (30) day period, notwithstanding
anything to the contrary contained in this option.

 

This option is not transferable otherwise than by will or the laws of descent
and distribution, and is exercisable during your lifetime only by you,
including, for this purpose, your legal guardian or custodian in the event of
Disability. Until the option price has been paid in full pursuant to due
exercise of this option and the purchased shares are delivered to you, you do
not have any rights as a shareholder of the Company. The Company reserves the
right not to deliver to you the shares purchased by virtue of the exercise of
this option during any period of time in which the Company deems, in its sole
discretion, that such delivery would violate a federal, state, local or
securities exchange rule, regulation or law.

 

Notwithstanding anything to the contrary contained herein, this option is not
exercisable until all the following events occur and during the following
periods of time:

 

(a)

During any period of time in which the Company deems that the exercisability of
this option, the offer to sell the shares optioned hereunder, or the sale
thereof, may violate a federal, state, local or foreign law, rule or regulation,
or any applicable securities exchange or listing rule or agreement, or may cause
the Company to be legally obligated to issue or sell more shares than the
Company is legally entitled to issue or sell;

 

 

 
 

--------------------------------------------------------------------------------

 

 

(b)

Until you have paid or made suitable arrangements to pay (which may include
payment through the surrender of Common Stock, unless prohibited by the
Administrator) (i) all federal, state, local and foreign tax withholding
required by the Company in connection with the option exercise and (ii) the
employee’s portion of other federal, state, local and foreign payroll and other
taxes due in connection with the option exercise.

 

Further, nothing herein guarantees you employment for any specified period of
time. You recognize that, for instance, you may terminate your Employment or the
Company or any of its Affiliates may terminate your Employment prior to the date
on which your option becomes vested or exercisable.

 

You understand and agree that the existence of this option will not affect in
any way the right or power of the Company or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations, or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the common shares or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

 

Any notice you give to the Company must be in writing and either hand-delivered
or mailed to the office of the General Counsel of the Company. If mailed, it
should be addressed to the General Counsel of the Company at its then main
headquarters. Any notice given to you will be addressed to you at your address
as reflected on the personnel records of the Company. You and the Company may
change the address for notice by like notice to the other. Notice will be deemed
to have been duly delivered when hand-delivered or, if mailed, on the day such
notice is postmarked.

 

Any dispute or disagreement between you and the Company with respect to any
portion of this option or its validity, construction, meaning, performance or
your rights hereunder shall be settled by arbitration, at a location designated
by the Company, in accordance with the Commercial Arbitration Rules of the
American Arbitration Association or its successor, as amended from time to time.
However, prior to submission to arbitration you will attempt to resolve any
disputes or disagreements with the Company over this option amicably and
informally, in good faith, for a period not to exceed two weeks. Thereafter, the
dispute or disagreement will be submitted to arbitration. At any time prior to a
decision from the arbitrator(s) being rendered, you and the Company may resolve
the dispute by settlement. You and the Company shall equally share the costs
charged by the American Arbitration Association or its successor, but you and
the Company shall otherwise be solely responsible for your own respective
counsel fees and expenses. The decision of the arbitrator(s) shall be made in
writing, setting forth the award, the reasons for the decision and award and
shall be binding and conclusive on you and the Company. Further, neither you nor
the Company shall appeal any such award. Judgment of a court of competent
jurisdiction may be entered upon the award and may be enforced as such in
accordance with the provisions of the award.

 

This option shall be subject to the terms of the Plan in effect on the date this
option is granted, which terms are hereby incorporated herein by reference and
made a part hereof. In the event of any conflict between the terms of this
option and the terms of the Plan in effect on the date of this option, the terms
of the Plan shall govern. This option constitutes the entire understanding
between the Company and you with respect to the subject matter hereof and no
amendment, supplement or waiver of this option, in whole or in part, shall be
binding upon the Company unless in writing and signed by an authorized officer
of the Company (other than you). This option and the performances of the parties
hereunder shall be construed in accordance with and governed by the laws of the
State of Delaware.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Please sign the copy of this option and return it to the Company’s Secretary,
thereby indicating your understanding of and agreement with its terms and
conditions.

 

THE PROVIDENCE SERVICE CORPORATION

 

By:                                                                    

 

Title:

 

 

 
 

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGMENT

 

I hereby acknowledge receipt of a copy of the Plan. I hereby represent that I
have read and understood the terms and conditions of the Plan and of this
option. I hereby signify my understanding of, and my agreement with, the terms
and conditions of the Plan and of this option. I agree to accept as binding,
conclusive, and final all decisions or interpretations of the Administrator
concerning any questions arising under the Plan with respect to this option. I
accept this option in full satisfaction of any previous written or verbal
promise made to me by the Company or any of its Affiliates with respect to
option or stock grants.

 

Date: _____________, [   ]

 

 

 

 

 

 

 

Signature of Optionee

 

 

 

 

 

 

 

 

 

 

 

 

 

            Print Name  

 